     Case: 1:20-cv-03952 Document #: 44 Filed: 10/12/20 Page 1 of 3 PageID #:9408




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CAMELBAK PRODUCTS, LLC,

        Plaintiff,                                          Civil Action No.: 1:20-cv-03952

v.                                                          Judge Rebecca R. Pallmeyer

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Jeffrey T. Gilbert
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                 DEFENDANT
                 330                                  A bay E Store
                 305                                     queenation
                 286                                      beautifu1
                 295                                   guojunjhgIG
                 287                                   Boutique520
                 311                                      WildLion
                 301                               NANzhengca01264
                 312                                     xiangtanhe
                 291                                   dream zakka
                  28                                    monsterlady
                  45                                 xiannvhomeland
                 284                                      Ananssin
                 288                               chuanxiaosan89745
                 293                               Eucalyptusseed717
                 294                                        fillup
                 298                                   littlefairy520
                 299                                lovelyperson1807
                 316                                  zongshixiaopu
                 392                                NICEMAN Store
                 272                                  tradingwelldo
   Case: 1:20-cv-03952 Document #: 44 Filed: 10/12/20 Page 2 of 3 PageID #:9409




            246                           liangzhiwen361_7
            264                                  sikenew
            280                                   ymvon
            314                              YOOthON56
            289                                DancMonk
             8                                  ezbuy111
             9                                    hiteche
            228                                espaceship
            265                                sofastshop
            275                                  us-enjoy
            252                              lycheejewelry


DATED: October 12, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03952 Document #: 44 Filed: 10/12/20 Page 3 of 3 PageID #:9410




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 12, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
